Per Curiam:

*431Appellant (Gourdine) commenced this action against respondent (Highway Department) to recover for injuries allegedly sustained on March 30, 1985, from a defect in the highway. The Highway Department. moved to strike from the complaint allegations of actual damages exceeding the limits set out in S. C. Code Ann. § 57-5-1810 (1976).1 The trial judge granted the motion to strike. We reverse.
In a suit against the State in which the cause of action arose prior to July 1,1986, the plaintiffs recovery is limited only by the amount of liability insurance. Moore v. Berkeley County, 290 S. C. 43, 348 S. E. (2d) 174 (1986). The trial judge therefore erred in granting the motion to strike.
Accordingly, the order of the trial judge is reversed and the case is remanded.
Reversed and remanded.

 Three thousand dollars for property damages and eight thousand dollars for personal injury.